                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF UTAH, CENTRAL DIVISION


    FRANCISCO S., individually and as
    guardian of M.S. a minor,                      MEMORANDUM DECISION AND
                                                  ORDER GRANTING IN PART AND
                Plaintiff,                        DENYING IN PART DEFENDANTS’
                                                       MOTION TO DISMISS
    v.                                                     (ECF NO. 14)

    AETNA LIFE INSURANCE COMPANY                      Case No. 2:18-cv-00010-EJF
    and WORLD BANK GROUP MEDICAL
    INSURANCE PLAN,                                 Magistrate Judge Evelyn J. Furse

                Defendants.


         Aetna Life Insurance Company (“Aetna”) and the World Bank Group Medical

Insurance Plan (collectively “the Aetna Defendants”) move the Court 1 to dismiss Plaintiff

Francisco S.’s Complaint “with prejudice and on the merits.” (Defs.’ Mot. to Dismiss

(“Mot.”) 1, ECF No. 14.) The Aetna Defendants argue this Court should dismiss Mr. S.’s

claims with prejudice because the International Organizations Immunities Act, 22 U.S.C.

§ 288 et seq, (the “Immunities Act”), shields the World Bank from suit. (Id. at 4–6.) The

Aetna Defendants further assert this Court lacks subject matter jurisdiction over Mr. S.’s

ERISA claim because the World Bank Group Medical Insurance Plan (the “Plan”)

qualifies as a governmental plan exempt from coverage under the Employee Retirement

Income Security Act of 1974 (“ERISA”). (Id. at 6–7.) Lastly, the Aetna Defendants

contend this Court should dismiss Mr. S.’s claims against Aetna because Aetna does



1The parties consented to proceed before the undersigned Magistrate Judge in
accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. (ECF No.
12.)

                                            1
not insure the benefits under the Plan and therefore lacks privity of contract with Mr. S.

(Id. at 7–8.) Having considered the parties’ briefing and oral argument, the Court

GRANTS IN PART and DENIES IN PART the Aetna Defendants’ Motion to Dismiss for

lack of subject matter jurisdiction.

                        FACTUAL AND PROCEDURAL HISTORY

       On January 3, 2018, Mr. S. filed the Complaint alleging the Aetna Defendants

violated 29 U.S.C. § 1132(a)(1)(B) when they failed to pay for his daughter’s medically

necessary treatment. (Compl. ¶¶ 54–60, ECF No. 2.) Taking the factual allegations in

the Complaint as true, Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th

Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), the following

facts provide the background for this decision.

       Mr. S. participates in the Plan; his daughter M. is a beneficiary. (Compl. ¶ 6, ECF

No. 2.) Aetna “is the third-party claims administrator for the Plan” who “denied claims

for coverage in connection with mental health care provided to M.” (Id. at ¶ 8.)

       M. received mental health treatment from Outback Therapeutic Expeditions

(“Outback”) and New Haven Residential Treatment Center (“New Haven”). (Id. at ¶ 7.)

Aetna denied coverage for M.’s treatment at Outback as not medically necessary

because M. “was ‘not actively suicidal, violent, manic, psychotic, severely depressed, or

otherwise in crisis.’” (Id. at ¶¶ 24–25.) Mr. S. alleges Aetna violated ERISA “when it

denied his appeal” because it “did not give him specific information or cite to the

medical records Aetna used to justify the denial of M.’s treatment.” (Id. at ¶ 27.) Aetna

continued to uphold its denial of M.’s treatment at Outback on the same basis

throughout the internal appeal process. (Id. at ¶ 32.)



                                             2
       Aetna also denied coverage for M.’s subsequent treatment at New Haven

because M. did not have “a realistic plan and intent to commit suicide”, and thus she

could receive treatment “at a less intensive level of care or in another setting.” (Id. at ¶

34.) Mr. S. alleges Aetna violated ERISA’s claims processing regulations when it

“neglected to provide him with specific references to the medical records that they had

used to determine that M.’s care was not medically necessary.” (Id. at ¶ 41.)

Additionally, Aetna failed “to provide the names and qualifications of the reviewers

involved in the decision to deny care.” (Id.) Aetna upheld its denial of M.’s treatment at

New Haven on the same basis as its original denial throughout the internal appeal

process (id. at ¶ 51), and Mr. S. filed suit alleging Aetna breached its fiduciary duties

“when it failed to comply with its obligations under 29 U.S.C. § 1104 and 29 U.S.C. §

1133 to act solely in the interest of the Plan participants and beneficiaries for the

exclusive purpose of providing benefits to them and to provide a full and fair review of

[his] claims” and 29 U.S.C. § 1104(a)(1)(D) “when it failed to discharge it duties ‘in

accordance with the documents and instruments governing the Plan.’” (Id. at ¶¶ 56–

57.)

       On March 26, 2018, the Aetna Defendants filed their Motion to Dismiss for lack of

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1) and for failure to state

a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Mot., ECF No. 14.) On

April 23, 2018, Mr. S. filed his Memorandum in Opposition to the Aetna Defendants’

Motion. (Pls.’ Mem. in Opp’n to Defs.’ Mot. to Dismiss (“Opp’n”), ECF No. 16.) On May

5, 2018, the parties filed a stipulated motion seeking leave for Mr. S. to submit a

supplemental memorandum on the sole issue of the World Bank’s immunity from suit



                                             3
and also extending the time for the Aetna Defendants to file their Reply memorandum

in support of their Motion to Dismiss. (Stip. Mot. for Pls.’ to Submit a Supp. Mem. & to

Extend the Deadline for Defs.’ Reply Mem. (“Stip. Mot.”) 1–2, ECF No. 21.) The Court

granted the parties’ stipulated motion on May 10, 2018 (Order Granting Stip. Mot. for

Pls. to Submit a Supp. Mem. & to Extend the Deadline for Defs.’ Reply Mem., ECF No.

23), and Mr. S. filed his supplemental memorandum on May 11, 2018. (Pl.’s Supp.

Mem., ECF No. 24.) On May 24, 2018, the Aetna Defendants filed their Reply. (Reply

Mem. in Supp. of Defs.’ Mot. to Dismiss (“Reply”), ECF No. 25.)

       On October 11, 2018, the Court held a hearing on the Motion where the Court

heard argument and ordered the parties to submit supplemental briefing on the limited

issue that, in the event the Court dismisses Mr. S.’s Complaint, whether the Court

should dismiss his Complaint with or without prejudice. (See Minute Entry, ECF No.

27.) During the hearing, the parties submitted a copy of the Summary Plan Description.

(Medical Insurance Plan: Summary Plan Description (“Summary Plan Description”),

ECF No. 28.) On November 26, 2018, the Aetna Defendants filed their supplemental

brief. (Defs.’ Supp. Briefing re: Mot. to Dismiss (“Defs.’ Supp. Brief”), ECF No. 33.) On

November 30, 2018, Mr. S.’s filed his brief (Pl.’s Supp. Briefing Re: Mot. to Dismiss

(“Pl.’s Supp. Brief”), ECF No. 34.)

                                   LEGAL STANDARD

       A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(1)

challenges the court’s subject matter jurisdiction. “Subject-matter jurisdiction involves a

court’s authority to hear a given type of case.” Radil v. Sanborn W. Camps, Inc., 384

F.3d 1220, 1224 (10th Cir. 2004). Federal district courts “have limited subject matter



                                             4
jurisdiction and may only hear cases ‘when empowered to do so by the Constitution and

by act of Congress.’” Id. at 1225 (quoting 16 James Wm. Moore, Moore’s Fed. Practice

§ 108.04(2) (3d ed. 2003)). The party asserting jurisdiction bears the burden of

establishing subject matter jurisdiction. Penteco Corp. Ltd. P’ship-1985A v. Union Gas

Sys., Inc., 929 F.2d 1519, 1521 (10th Cir. 1991) (“Since federal courts are courts of

limited jurisdiction, there is a presumption against [] jurisdiction, and the party invoking

federal jurisdiction bears the burden of proof.”) (citing Basso v. Utah Power & Light Co.,

495 F.2d 906, 909 (10th Cir. 1974)).

       A party can challenge subject matter jurisdiction either facially or factually. See

Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074 (10th Cir. 2004). A

“facial attack on the complaint’s allegations as to subject matter jurisdiction questions

the sufficiency of the complaint.” Holt v. United States, 46 F.3d 1000, 1002 (10th Cir.

1995) (citing Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)).

“In reviewing a facial attack on the complaint, a district court must accept the allegations

in the complaint as true.” Id. (citing Ohio Nat’l, 922 F.2d at 325.) A factual attack goes

“beyond allegations contained in the complaint and challenge[s] the facts upon which

subject matter jurisdiction depends.” Holt, 46 F.3d at 1003. “When reviewing a factual

attack on subject matter jurisdiction, a district court may not presume the truthfulness of

the complaint’s factual allegations.” Id. “A court has wide discretion to allow affidavits,

other documents, and a limited evidentiary hearing to resolve disputed jurisdictional

facts under Rule 12(b)(1). … In such instances, a court’s reference to evidence outside

the pleadings does not convert the motion to a Rule 56 motion.” Id. (internal citations

omitted) (citing Wheeler v. Hurdman, 825 F.2d 257, 259 n. 5 (10th Cir. 1987)).



                                              5
                                      DISCUSSION

        I.    The Court Lacks Jurisdiction over Mr. S.’s ERISA Claim

   Because federal courts have limited jurisdiction, the Court must independently

determine whether it has subject matter jurisdiction before ruling on the merits of the

case. Penteco, 929 F.2d at 1521; Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).

The Aetna Defendants argue this Court lacks subject matter jurisdiction over Mr. S.’s

ERISA claim because the Plan “is a ‘governmental plan’ exempt from ERISA under 29

U.S.C. § 1003(b)(1).” (Mot. 6, ECF No. 14.) The Aetna Defendants specifically argue

this Court lacks jurisdiction over Mr. S.’s ERISA claim because the World Bank sponsors

the Plan, and as an international organization exempt from taxation under the

Immunities Act, ERISA exempts their Plan from its coverage. (Id. at 6–7.) The Aetna

Defendants, therefore, facially attack Mr. S.’s Complaint, and the Court accepts the

allegations in his Complaint as true. Holt, 46 F.3d at 1002 (citing Ohio Nat’l, 922 F.2d at

325).

        At the hearing, Mr. S. conceded that the Plan constituted a governmental plan

exempt under ERISA. The Court concludes it lacks subject matter jurisdiction over Mr.

S.’s ERISA claim because the Plan qualifies as a government plan exempt from

ERISA’s coverage.

        ERISA exempts from coverage employee benefit plans from certain types of

employers, including governments. 29 U.S.C. § 1003(b)(1). ERISA defines a

government plan as:

        a plan established or maintained for its employees by the Government of
        the United States, by the government of any State or political subdivision
        thereof, or by any agency or instrumentality of any of the foregoing. The
        term “governmental plan” also includes … any plan of an international

                                             6
       organization which is exempt from taxation under the provisions of the
       International Organizations Immunities Act.

29 U.S.C. § 1002(32). The United States recognizes the World Bank, also known as

the International Bank for Reconstruction and Development, as an international

organization entitled to the protections and privileges under the Immunities Act. See

Defs.’ Supp. Brief 2, ECF No. 33; Exec. Order No. 9751, 11 Fed. Reg. 7713 (July 11,

1946) (modified on other grounds by Exec. Order No. 10083, 14 Fed. Reg. 6161 (Oct.

10, 1949)). The Immunities Act exempts the World Bank, as an international

organization, and its employees and officers from taxation. See 22 U.S.C. §§ 288b-

288c. Accordingly, the Plan qualifies as a governmental plan exempt from ERISA’s

coverage, and the Court lacks federal question jurisdiction over Mr. S.’s claim. See

Lown v. Continental Cas. Co., 238 F.3d 543, 547 (4th Cir. 2001) (noting a court will lack

federal question jurisdiction over an ERISA claim where ERISA exempts the plan from

its coverage.) Therefore, the Court GRANTS the Aetna Defendants’ Motion to Dismiss

Mr. S.’s ERISA claim.

       However, the Court DENIES the request for dismissal with prejudice because

any dismissal for lack of subject matter jurisdiction is necessarily without prejudice

because the court lacks the authority to do anything else. Brereton v. Bountiful City

Corp., 434 F.3d 1213, 1218 (10th Cir. 2006) (“dismissals for lack of jurisdiction should

be without prejudice because the court, having determined that it lacks jurisdiction over

the action, is incapable of reaching a disposition on the merits of the underlying

claims.”) (emphasis in original) (citing Frederiksen v. City of Lockport, 384 F.3d 437,

438 (7th Cir. 2004)).




                                             7
       Because the Court finds ERISA exempts the Plan from its coverage, the Court

does not address whether Aetna constitutes a proper defendant.

       II.    Leave to Amend

       At the hearing, Mr. S.’s counsel sought leave to amend should the Court find it

lacks jurisdiction. Mr. S.’s counsel asserted that this Court has diversity jurisdiction over

the state insurance claim, which he could amend the Complaint to state. Having

concluded that the Court does lack jurisdiction over Mr. S.’s ERISA claim, the Court

declines to address whether the Immunities Act grants the World Bank immunity from

suit because the parties have not established this Court’s jurisdiction.

       At this time, the facts alleged by Mr. S. in the instant Complaint do not clearly

demonstrate complete diversity among the parties. Mr. S.’s allegation that he resides in

Maryland (Compl. ¶ 1, ECF No. 2) does not suffice to establish his citizenship for

diversity purposes. “An individual’s residence is not equivalent to his domicile and it is

domicile that is relevant for determining citizenship.” Siloam Springs Hotel, L.L.C. v.

Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015) (citing Whitelock v. Leatherman,

460 F.2d 507, 514 n. 14 (10th Cir. 1972)). Additionally, at the hearing, counsel for Mr. S.

stated he did not know whether Mr. S.’s daughter, M., is still a minor, and he would want

a chance to provide that information to establish diversity. Accordingly, the Court gives

Mr. S. fourteen (14) days to amend his Complaint to demonstrate diversity jurisdiction

and state a non-ERISA claim. If Mr. S fails to do so, the Court will close the case.




                                              8
                                  CONCLUSION

      For the reasons discussed above, the Court GRANTS IN PART and DENIES IN

PART the Aetna Defendants’ Motion to Dismiss. The Court further GRANTS Mr. S

fourteen days to amend his Complaint.



      DATED this 25th day of March, 2019.


                                            BY THE COURT:


                                            __________________________
                                            Evelyn J. Furse
                                            United States Magistrate Judge




                                        9
